Exhibit 10.1

SoundBite Communications, Inc.

2013 Management Cash Compensation Plan

Purpose

The purpose of this 2013 Management Cash Compensation Plan (this “Plan”) of
SoundBite Communications, Inc. (“SoundBite”) is to provide a balanced
compensation package for SoundBite’s management for 2013, in light of
SoundBite’s needs and stage of development. This Plan seeks to establish
competitive levels of management compensation, integrate management’s pay with
SoundBite’s performance, and facilitate the attraction and retention of
qualified management. This Plan is intended to align management’s financial
interests with those of stockholders and to increase stockholder value through
continued revenue growth coupled with improved financial performance. This Plan
is designed to focus management on increasing revenue, achieving profitability,
and attaining strategic initiatives. The bonus opportunity is tied directly to
factors that are expected to increase stockholder value.

Participants

The following members of management will participate in this Plan:

 

  •  

President and Chief Executive Officer

 

  •  

Chief Operating Officer and Chief Financial Officer

 

  •  

Chief Technology Officer

 

  •  

Executive Vice President and General Manager, Mobile Services Business Unit, and
Chief Marketing and Business Development Officer

The President and Chief Executive Officer, the Chief Operating Officer and Chief
Financial Officer, and the Chief Technology Officer are collectively referred to
below as the “General Participants,” and the Executive Vice President and
General Manager, Mobile Services Business Unit, and Chief Marketing and Business
Development Officer is referred to as the “CMO.”

Compensation

Compensation for each participant consists of two components: base salary and a
variable performance-based bonus.

In 2012 the Compensation Committee of SoundBite’s Board of Directors engaged a
third-party executive compensation consulting firm to review senior management
compensation and to advise the Compensation Committee with respect to 2013
compensation for senior management, including each of the participants. Based in
part on information and advice provided by the compensation consultants, the
Compensation Committee established a base salary and a variable
performance-based bonus for each participant after considering a number of
factors, including: the status of the competitive marketplace for the
participant’s position, including a comparison of base salaries and bonuses for
comparable positions at peer companies of SoundBite; the responsibilities of the
position; the level of experience of the participant; and the knowledge required
of the participant.

 

1. Base Salary

The base salary of each participant for 2013 is set forth on Schedule 1.



--------------------------------------------------------------------------------

2. Variable Performance-Based Bonus for General Participants

 

  A. Bonus Target Available

The aggregate amount of the target bonus available for all General Participants
is $427,000 (the “General Bonus Target”).

 

  B. Bonus Target Calculation

The aggregate amount of the General Bonus Target payable to all General
Participants will equal the sum of components for revenue, pro forma EBITDA, and
strategic initiatives and goals, each as described below.

 

  •  

Revenue Component: Thirty-three percent of the General Bonus Target ($140,910)
will consist of a component based on consolidated revenue recognized in 2013 in
accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). The
revenue component of the General Bonus Target will be earned on an annual basis
and will be computed in accordance with a schedule approved by the Compensation
Committee, which schedule shall provide that the revenue component of the
General Bonus Target will be payable in full if and only if revenue for 2013
equals or exceeds the amount of revenue reflected in SoundBite’s operating plan
for 2013 (as approved by the Board of Directors, the “Operating Plan”).

 

  •  

Pro Forma Earnings before Interest, Taxes, Depreciation and Amortization
(“EBITDA”): Thirty-three percent of the General Bonus Target ($140,910) will
consist of a component based on EBITDA for 2013. For these purposes, EBITDA
shall be defined as operating income determined in accordance with U.S. GAAP,
plus (a) the total amount of expense recorded in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (“ASC
718”), (b) the total amount of amortization of intangibles recorded in
accordance with U.S. GAAP, (c) the total amount of depreciation expense recorded
in accordance with U.S. GAAP and (d) the total amount of expense recorded in
accordance with U.S. GAAP as a result of the EBITDA component of the General
Bonus Target as provided under this Plan. The EBITDA component of the General
Bonus Target will be earned on an annual basis and will be computed in
accordance with a schedule approved by the Compensation Committee, which
schedule shall provide that the EBITDA component of the General Bonus Target
will be payable in full if and only if EBITDA for 2013 equals or exceeds the
amount of EBITDA reflected in the Operating Plan plus $167,910 (the amount of
the EBITDA component for all Plan participants Bonus Target).

 

  •  

Strategic Initiatives and Goals Component: Thirty-four percent of the General
Bonus Target ($145,180) will consist of a component based upon strategic
initiatives and goals. The General Participants will be provided with group
strategic initiatives and goals in order to align the interests of senior
management with SoundBite’s stockholders and to build and maintain a cohesive
management team. The Compensation Committee will have full discretion to
evaluate and determine the extent to which the Strategic Initiatives and Goals
component of the General Bonus Target has been satisfied for 2013, consistent
with the measurement criteria set forth in, or pursuant to, this Plan.

 

  C. Allocation and Payment of General Bonus Target

The General Bonus Target will be allocated among the General Participants in
accordance with the percentages set forth under “General Bonus Target—%” on
Schedule 1. Payment of the General Bonus Target amounts to the several General
Participants will be due within 30 days

 

Page 2 of 4



--------------------------------------------------------------------------------

after the later of (i) the issuance by SoundBite’s independent registered public
accounting firm of an audit report with respect to SoundBite’s consolidated
financial statements for 2013 and (ii) the determination and approval by the
Compensation Committee of the General Bonus Target payable under this Plan,
provided that in no event shall payment be due later than March 15, 2014.

 

3. Variable Performance-Based Bonus for CMO

 

  A. CMO Bonus Target Available

The aggregate amount of the target bonus available for the CMO is $108,000 (the
“CMO Bonus Target”).

 

  B. CMO Bonus Target Calculation

The aggregate amount of the CMO Bonus Target payable to the CMO will equal the
sum of components for Mobile Services Business Unit (“MSBU”) revenue, revenue
and EBITDA, each as described below.

 

  •  

MSBU Revenue Component: Fifty percent of the CMO Bonus Target ($54,000) will
consist of a component based on MSBU revenue recognized by SoundBite in 2013 in
accordance with U.S. GAAP. The MSBU revenue component of the CMO Bonus Target
will be earned on an annual basis and will be computed in accordance with a
schedule approved by the Compensation Committee, which schedule shall provide
that such MSBU revenue component will be payable on a commission basis, based on
the MSBU revenue earned. Specifically, the amount earned shall equal $54,000
(the applicable CMO Bonus Target), multiplied by a fraction, the numerator of
which shall be the amount of MSBU revenue actually earned in 2013 and the
denominator of which shall be the amount of MSBU revenue reflected in the
Operating Plan.

 

  •  

Revenue Component: Twenty percent of the CMO Bonus Target ($27,000) will consist
of a component based on consolidated revenue recognized in 2013 in accordance
with U.S. GAAP. The revenue component of the CMO Bonus Target will be earned on
an annual basis and will be computed in accordance with a schedule approved by
the Compensation Committee, which schedule shall provide that the revenue
component of the CMO Bonus Target will be payable in full if and only if revenue
for 2013 equals or exceeds the amount of revenue reflected in the Operating
Plan.

 

  •  

Pro Forma Earnings before Interest, Taxes, Depreciation and Amortization
(“EBITDA”) Component: Twenty percent of the CMO Bonus Target ($27,000) will
consist of a component based on EBITDA for 2013. For these purposes, EBITDA
shall be defined as operating income determined in accordance with U.S. GAAP,
plus (a) the total amount of expense recorded in accordance with ASC 718,
(b) the total amount of amortization of intangibles recorded in accordance with
U.S. GAAP, (c) the total amount of depreciation expense recorded in accordance
with U.S. GAAP and (d) the total amount of expense recorded in accordance with
U.S. GAAP as a result of the EBITDA component of the CMO Bonus Target as
provided under this Plan. The EBITDA component of the CMO Bonus Target will be
earned on an annual basis and will be computed in accordance with a schedule
approved by the Compensation Committee, which schedule shall provide that the
EBITDA component of the CMO Bonus Target will be payable in full if and only if
EBITDA for 2013 equals or exceeds the amount of EBITDA reflected in the
Operating Plan plus $167,910 (the amount of the EBITDA component for all Plan
participants Bonus Target).

 

Page 3 of 4



--------------------------------------------------------------------------------

  •  

Strategic Initiatives and Goals Component: Ten percent of the CMO Bonus Target
($10,800) will consist of a component based upon strategic initiatives and
goals. The participants have been provided with group strategic initiatives and
goals in order to align the interests of senior management with SoundBite’s
stockholders and to build and maintain a cohesive management team. The
Compensation Committee will have full discretion to evaluate and determine the
extent to which the Strategic Initiatives and Goals component of the CMO Bonus
Target has been satisfied for 2013, consistent with the measurement criteria set
forth in, or pursuant to, this Plan.

 

C. Payment of CMO Bonus Target

Payment of the CMO Bonus Target to the CMO will be due within 30 days after the
later of (i) the issuance by SoundBite’s independent registered public
accounting firm of an audit report with respect to SoundBite’s consolidated
financial statements for 2013 and (ii) the determination and approval by the
Compensation Committee of the CMO Bonus Target payable under this Plan, provided
that in no event shall payment be due later than March 15, 2014.

 

Page 4 of 4



--------------------------------------------------------------------------------

Schedule 1

Base Salaries and Bonus Target Allocations

 

Name

  

Title

   Base
Salary      Bonus Target            $      %   James A. Milton    President and
Chief Executive Officer    $ 350,200       $ 185,000         43.33 %  Robert C.
Leahy    Chief Operating Officer and Chief Financial Officer      273,500      
  134,000         31.38    Timothy R. Segall    Chief Technology Officer     
265,200         108,000         25.29            

 

 

    

 

 

 

Totals

         $ 427,000         100.00 %          

 

 

    

 

 

 

Mark D. Friedman

   Executive Vice President and General Manager, Mobile Services Business Unit,
and Chief Marketing and Business Development Officer    $ 265,200       $
108,000         100.00 % 

 

Page 1-1